PER CURIAM.
After dismissal of an initial and two amended complaints appellant elected to stand on its third amended complaint and here appeals from its ultimate dismissal. We affirm. Despite allegations which attempted to establish six different causes of action we conclude that the trial court correctly determined that none was adequately pled. On the other hand it appears that a cause of action could be alleged based upon defects in the city ordinance involved here and we specifically do not by our holding, intend to prejudice appellant’s right to pursue its remedies with regard to such defects. With that reservation, we affirm.
HERSEY and DELL, JJ., concur.
ANSTEAD, C.J., concurs specially with opinion.